DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “consistent” in claims 1, 11, and 18 is a relative term which renders the claim indefinite. The term “consistent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claims describe a plurality of tiles having consistent size and shape. However, nowhere in the claims or specification is there a description what a consistent size and shape for tiles would be. No reference point is provided to allow one of ordinary skill in the art to determine what range of sizes and shapes a consistent size and shape would encompass.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, 7, 10, 11, 15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thuerey et al. (US 8,204,725 B1) in view of Cohen et al. (US 2011/0307837 A1).
Regarding claim 1, Thuerey discloses a method for rendering a view of a virtual environment that includes a body of fluid, the method comprising: dividing the body of fluid into a plurality of tiles having consistent size and shape; (Figures 2A-3A and column 4, lines 1-17, water simulation region comprising grid nodes)	generating a distribution of waves for the plurality of tiles (Column 4, lines 34-47, generating wave lines in the grid).	Thuerey does not clearly disclose defining a reactive region overlaying at least some of the plurality of tiles; identifying an object within the reactive region; determining an influence of the object on fluid within the reactive region; simulating motion of the fluid in the reactive region using the determined influence of the object; and rendering a frame of a video sequence including the view of the virtual environment, the view including a visual representation of at least a portion of the body of fluid.	Cohen discloses defining a reactive region overlaying at least some of the plurality of tiles; (Paragraph 0028, region of interest in a simulation grid for fluid)	identifying an object within the reactive region; (Paragraph 0028, user controlled avatar object)	determining an influence of the object on fluid within the reactive region; (Paragraph 0032, movement of the object by the user in the fluid)	simulating motion of the fluid in the reactive region using the determined influence of the object; (Paragraphs 0032, 0035, and 0037, simulation of fluid particle motion based on the movement of the object)	and rendering a frame of a video sequence including the view of the virtual environment, the view including a visual representation of at least a portion of the body of fluid (Paragraph 0049, rendering of fluid particles).	Cohen’s simulation and rendering of fluid particles in a simulation grid based on movements of a user controlled object would have been recognized by one of ordinary skill in the art to be applicable to the simulation of water in a simulation region comprising nodes of Thuerey and the results would have been predictable in the simulation and rendering of water particles based on movements of a user controlled object. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 6, Cohen discloses determining a disturbance to the fluid in the reactive region caused by the influence of the object; (Paragraph 0032, user control of the object in the fluid)	and propagating the disturbance through the reactive region, wherein the disturbance is damped as it propagates through the reactive region (Paragraph 0041, velocity of the particle is determined as a blend of velocities from different influences).
Regarding claim 7, Cohen discloses determining, based on one or more properties of the object, that the object will interact with the fluid in the reactive region (Paragraph 0037, based on the shape of the object, fluid particles will surround the object and the velocities of the fluid particles can be determined as the object moves).
Regarding claim 10, Thuerey discloses wherein the fluid is water (Abstract, water).
Regarding claims 11 and 18, similar reasoning as discussed in claim 1 is applied.
Regarding claim 15, similar reasoning as discussed in claim 6 is applied.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thuerey et al. (US 8,204,725 B1) in view of Cohen et al. (US 2011/0307837 A1) and further in view of Rogers et al. (US 2010/0036650 A1).
Regarding claim 2, Thuerey in view of Cohen discloses all limitations as discussed in claim 1.	Thuerey in view of Cohen does not clearly disclose wherein the distribution of waves is generated using a Joint North Sea Wave Observation Project spectrum.	Rogers discloses simulation of waves using a Joint North Sea Wave Project spectrum (Paragraph 0045).	Thuerey in view of Cohen discloses steps for generating waves in a simulation grid which differed from the claimed simulation of waves using a Joint North Sea Wave Project spectrum. Rogers discloses the substituted step of simulation of waves using Joint North Sea Wave Project spectrum. As a result, both functions were known in the art to enable a person of ordinary skill in the art to simulate waves. Thuerey in view of Cohen’s generated waves could have been substituted with the Joint North Sea Wave Project spectrum waves of Rogers and the results would have been predictable, resulting in the generation of Joint North Sea Wave Project spectrum waves in a simulation grid. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Claim(s) 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thuerey et al. (US 8,204,725 B1) in view of Cohen et al. (US 2011/0307837 A1) and further in view of Anderson (US 2008/0319722 A1).
Regarding claim 3, Thuerey in view of Cohen discloses all limitations as discussed in claim 1.	Thuerey in view of Cohen does not clearly disclose wherein determining the influence of the object on fluid within the reactive region comprises calculating a pressure exerted by the object on the fluid within the reactive region.	Anderson discloses simulation of fluid particles with objects including simulating waves based on the pressures induced from collisions with objects (Paragraph 0020).	Anderson’s technique of simulating waves based on pressures induced from fluid collisions with objects would have been recognized by one of ordinary skill in the art to be applicable to the simulation of water particles based on movement of objects of Thuerey in view of Cohen and the results would have been predictable in the simulation of waves based on pressures induced from object collisions with fluid particles. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 12, similar reasoning as discussed in claim 3 is applied.
Claim(s) 8, 9, 16, 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thuerey et al. (US 8,204,725 B1) in view of Cohen et al. (US 2011/0307837 A1) and further in view of Kang et al. (US 2016/0063140 A1).
Regarding claim 8, Thuerey in view of Cohen discloses all limitations as discussed in claim 1.	Thuerey in view of Cohen does not clearly disclose calculating a force exerted on the object; and simulating motion of the object using the force exerted by the fluid on the object.	Kang discloses interaction between a fluid and an object where a collision between the fluid and object can cause a decrease in the velocity of the object (Paragraph 0055).
	Kang’s interaction effects on an object from a collision between the object and a fluid would have been recognized by one of ordinary skill in the art to be applicable to the simulation of water particles interacting with an object of Thuerey in view of Cohen and the results would have been predictable in the simulation of interaction affects, such as changes to velocity, on an object based on a collision between the object and fluid particles. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 9, Thuerey in view of Cohen discloses all limitations as discussed in claim 1.	Cohen further discloses identifying a second object having a collision volume that intersects with the body of fluid; (Paragraph 0038, additional objects can interact with the fluid)	determining that the second object does not influence the fluid within the reactive region (Figure 6, multiple regions with separate movable objects that do not intersect with any particular region of interest).	Thuerey in view of Cohen does not clearly disclose determining a force exerted by the fluid in the reactive region on the second object; and simulating motion of the second object using the force exerted by the fluid on the second object.	Cohen further discloses overlapping simulation regions (Figure 7).	Kang discloses interaction between a fluid and an object where a collision between the fluid and object can cause a decrease in the velocity of the object (Paragraph 0055).
	Kang’s interaction effects on an object from a collision between the object and a fluid would have been recognized by one of ordinary skill in the art to be applicable to the simulation of water particles interacting with an object in overlapped simulation regions of Thuerey in view of Cohen and the results would have been predictable in the simulation of interaction affects, such as changes to velocity, on an object based on a collision between the object and fluid particles in an overlapped simulation region. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 16, similar reasoning as discussed in claim 8 is applied.
Regarding claims 17 and 20, similar reasoning as discussed in claim 9 is applied.


Allowable Subject Matter
Claims 4, 5, 13, 14, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and all other rejections are resolved.
Regarding claim 4, the prior art does not clearly disclose the method of claim 3, wherein calculating the pressure exerted by the object on the fluid within the reactive region comprises calculating a ram pressure exerted by the object on the fluid within the reactive region.
Regarding claim 5, the prior art does not clearly disclose the method of claim 3, wherein the distribution of waves is generated in a frequency domain and the pressure is calculated in a spatial domain, and the method further comprises converting the pressure into the frequency domain.
Regarding claim 13, similar reasoning as discussed in claim 4 is applied.
Regarding claim 14, similar reasoning as discussed in claim 5 is applied.
Regarding claim 19, the prior art does not clearly disclose the video sequence of claim 18, wherein determining the influence of the object on fluid within the reactive region comprises calculating a ram pressure exerted by the object on the fluid within the reactive region by the object, and wherein the distribution of waves is generated in a frequency domain and the ram pressure is calculated in a spatial domain.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stomakhin et al. (US 2021/0272346 A1) discloses the simulation of an interaction between fluids and objects.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI HOANG whose telephone number is (571)270-3417. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571)272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHI HOANG/Primary Examiner, Art Unit 2613